DETAILED ACTION
This action is in response to the submission filed on 6/24/2022.  Claims 1-3 and 5-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 102/103
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Applicant argues on pages 7-10 that the prior art does not teach automated setting of properties. The rejection has been updated to address the modified claim language with the Simmons reference as seen below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0058900 (“Johanson”) in view of US 2009/0076779 (“Simmons”).
Regarding claim 13, Johanson teaches:
A method of building a configuration project for configuring a Heating, Ventilation and Air Conditioning (HVAC) system using a Specifier Library that includes specifier options for a plurality of HVAC components and a Shapes Library that includes a plurality of representative Shapes (Johanson: Abstract, para [0029], [0058]), the method comprising: 

an engineering tool accepting a selection from a user of an HVAC component that will be part of the HVAC system (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”; para [0029], “The building control system 100 is a distributed control system that provides control functions for one or more building control operations. The types of building control systems include heating ventilation and air conditioning (HVAC), security, loss prevention, hazard detection and/or prevention, lighting, industrial control, combinations thereof”); 

the engineering tool automatically loading one or more Shapes from the Shapes Library into the configuration project, the one or more Shapes corresponding to the user-selected HVAC component (Johanson: Fig.31; para [0088-0089], “FIG. 31 illustrates an example of a mechanics interface tile 458 of the configurator 200. The mechanics tile 458 allows a user to generate output related to a configured system and/or project. The populated data set for the selected features and identified components is processed or filtered by data processing engines to generate reports, drawings, summaries, descriptions, figures, and like output. When a system has been configured, a user may invoke various engines to generate mechanical representations for the configured system. The mechanics interface tile 458 provides a tool bar 490 having one or more tabs or buttons 474-488, each corresponding to one of the engines of the configurator. In an embodiment, the configurator 200 includes an estimating engine, a price engine, point engine, an autocad engine, a sequence engine, a program engine, and a parts engine. The buttons buttons 474-488 of mechanics interface 458 allow the user to select an output to generate, including a summary 474, an electrical schematic diagram 476, a mechanical schematic diagram 478”, “The mechanical schematic 478 includes a mechanical layout or relative layout of the components and may be a CAD drawing… Finally, the graphic button 488 allows the user to generate an iconic of graphic representation for the configured system”; Figures 6A, 6B, 7; para [0058], “FIG. 7 illustrates an example of areas of a HVAC control system that may be configured. Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”); 

the engineering tool displaying one or more options for the selected HVAC component (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”); 

the engineering tool accepting selections of one or more options by the user (Johanson: Figures 6A, 6B, 7; para [0058], “FIG. 7 illustrates an example of areas of a HVAC control system that may be configured. Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”; para [0060], “the selection of the features 462 or properties according to predetermined rules); 

the engineering tool automatically loading additional Shapes from the Shapes Library into the configuration project, the additional Shapes corresponding to one or more of the accepted selections of the one or more options (Johanson: Fig.31; para [0088-0089], “FIG. 31 illustrates an example of a mechanics interface tile 458 of the configurator 200. The mechanics tile 458 allows a user to generate output related to a configured system and/or project. The populated data set for the selected features and identified components is processed or filtered by data processing engines to generate reports, drawings, summaries, descriptions, figures, and like output. When a system has been configured, a user may invoke various engines to generate mechanical representations for the configured system. The mechanics interface tile 458 provides a tool bar 490 having one or more tabs or buttons 474-488, each corresponding to one of the engines of the configurator. In an embodiment, the configurator 200 includes an estimating engine, a price engine, point engine, an autocad engine, a sequence engine, a program engine, and a parts engine. The buttons buttons 474-488 of mechanics interface 458 allow the user to select an output to generate, including a summary 474, an electrical schematic diagram 476, a mechanical schematic diagram 478”, “The mechanical schematic 478 includes a mechanical layout or relative layout of the components and may be a CAD drawing… Finally, the graphic button 488 allows the user to generate an iconic of graphic representation for the configured system”); and 

the engineering tool combining the loaded Shapes within the configuration project to automatically generate a graphical representation of the HVAC system (Johanson: Fig.31; para [0088-0089], “the graphic button 488 allows the user to generate an iconic of graphic representation for the configured system”; para [0029], “The building control system 100 is a distributed control system that provides control functions for one or more building control operations. The types of building control systems include heating ventilation and air conditioning (HVAC), security, loss prevention, hazard detection and/or prevention, lighting, industrial control, combinations thereof”).


Johanson does not teach but Simmons does teach:
a set of properties for each of the plurality of representative Shapes (Simmons: para [0070], “The design elements 123 are records describing the properties of the equipment to be placed in an actual implementation of an HVAC system”; para [0073], “The equipment data 128 may provide data describing components 124 and connections 126 that a user can place in a design. The equipment data 128 may include equipment attribute definitions 130. The equipment attribute definitions 130 may include a definition of properties 131 that can be used to describe a physical embodiment of a design element. Properties 131 may comprise data structures storing any suitable data, such as text, numerical data, and the like”; para [0075], “Components 124 and connections 126 may comprise values corresponding to the properties 131 defined in the equipment attribute definitions. For example a component 124 that represents a pump will contain values for the properties 131 defined in the equipment attribute definition 130 for a pump.”),

the engineering tool automatically setting one or more of the properties of the one or more Shapes that were automatically loaded into the configuration project (Simmons: para [0103], “A software interface module 238 may enable a user to specify which vendor software package to use and then automatically calculate the values of the properties 131 for a design element corresponding to actual manufactured equipment and optimally satisfying the requirements of the design. A software interface module 238 may then automatically set the values of the properties 131 of a design element to those corresponding to the actual equipment”; para [0173], “A method 484 for designing an HVAC system may further include sizing 516 HVAC components 514 according to calculated loads. In selected embodiments, an apparatus 10 in accordance with the present invention may automatically size (e.g., assign a capacity to) certain HVAC components 514 within a virtual floor plan 488. For example, an HVAC component 514a may be assigned to a particular enclosed space 504a. Accordingly, an apparatus 10 may assign a capacity to that component 514a. For example, that capacity may be sufficient to satisfy at least one of the maximum heating requirement, maximum cooling requirement, and the like of the enclosed space 504a.” ). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson (directed to configuration of an HVAC system) with Simmons (directed to automatically setting properties) and arrived at configuring an HVAC system with automatically property setting. One of ordinary skill in the art would have been motivated to make such a combination “to provide a system for automatically determining design parameters, freeing a user from having to make numerous routine design decisions, and reducing the level of skill required to design an HVAC system” (Simmons: para [0016]).

Regarding claim 14, Johanson and Simmons teach:
The method of claim 13, further comprising displaying the automatically generated representation of the HVAC system (Johanson: Fig.31; para [0088-0089], “the graphic button 488 allows the user to generate an iconic of graphic representation for the configured system”; para [0029], “The building control system 100 is a distributed control system that provides control functions for one or more building control operations. The types of building control systems include heating ventilation and air conditioning (HVAC), security, loss prevention, hazard detection and/or prevention, lighting, industrial control, combinations thereof”).

Regarding claim 15, Johanson and Simmons teach:
The method of claim 13, wherein the automatically generated graphical representation of the HVAC system comprises a two dimensional schematic representation (Johanson: Figure 31).

Regarding claim 17, Johanson teaches:
A system for configuring a building control system (Johanson: Abstract, para [0029], [0058]), the system comprising: 

a memory for storing a Specifier Library that includes specifier options for a plurality of building control components and a Shapes Library that includes Shapes corresponding to the specifier options (Johanson: Figures 6A, 6B, 7; para [0058], “FIG. 7 illustrates an example of areas of a HVAC control system that may be configured. Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”; para [0060], “the selection of the features 462 or properties according to predetermined rules. The rules establish a general hierarchy by which selections of features of the system are chosen. The hierarchy logically guides the user through the selection of features to ensure a building automation system having necessary components is configured. In an embodiment, the property tile 454 provides a list of common features for all building automation system for the type of system being configured. In the environmental control system embodiment, the property tile 454 includes an expandable list 466 for air handling unit (AHU) options, as shown in FIGS. 6a and 6b. The expandable list 466 includes a set of features that must be identified to configure an environmental control system. For example, the list 466 includes selections for AHU type, controller type, air volume type, discharge type, duct, fan and damper configuration, coil configuration, modes of operation, system name, system description, AHU size, and AHU point prefix. The list 466 also includes information related to additional costs, air flow measuring station price, damper prices, and any other information that is specified for the environmental control system.”; “Return Fan Options”, for example, the return fan is a segment, the return fan options are the specifier options selected according to rules);

 a processor operatively coupled to the memory, the processor configured to: 

accept a selection by a user of a building control component that will be part of the building control system (Johanson: Figures 6A, 6B, 7; para [0058], “FIG. 7 illustrates an example of areas of a HVAC control system that may be configured. Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”; para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”;para [0029], “The building control system 100 is a distributed control system that provides control functions for one or more building control operations. The types of building control systems include heating ventilation and air conditioning (HVAC), security, loss prevention, hazard detection and/or prevention, lighting, industrial control, combinations thereof”); 

display one or more available options for the selected building control component, the one or more available options determined by the Specifier Library (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8”; Figures 6A, 6B, 7; para [0058], “FIG. 7 illustrates an example of areas of a HVAC control system that may be configured. Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”); 

accept selections of one or more of the available options for the selected building control component by the user (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”); 

automatically load Shapes from the Shapes Library that corresponding to the selected building control component and the one or more of the selected available options for the selected building control component (Johanson: Fig.31; para [0088-0089], “FIG. 31 illustrates an example of a mechanics interface tile 458 of the configurator 200. The mechanics tile 458 allows a user to generate output related to a configured system and/or project. The populated data set for the selected features and identified components is processed or filtered by data processing engines to generate reports, drawings, summaries, descriptions, figures, and like output. When a system has been configured, a user may invoke various engines to generate mechanical representations for the configured system. The mechanics interface tile 458 provides a tool bar 490 having one or more tabs or buttons 474-488, each corresponding to one of the engines of the configurator. In an embodiment, the configurator 200 includes an estimating engine, a price engine, point engine, an autocad engine, a sequence engine, a program engine, and a parts engine. The buttons buttons 474-488 of mechanics interface 458 allow the user to select an output to generate, including a summary 474, an electrical schematic diagram 476, a mechanical schematic diagram 478”, “The mechanical schematic 478 includes a mechanical layout or relative layout of the components and may be a CAD drawing… Finally, the graphic button 488 allows the user to generate an iconic of graphic representation for the configured system”; Figures 6A, 6B, 7; para [0058], “FIG. 7 illustrates an example of areas of a HVAC control system that may be configured. Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”); and 

create a displayable graphical representation of the building control component using the Shapes loaded from the Shapes Library (Johanson: Fig.31; para [0088-0089], “FIG. 31 illustrates an example of a mechanics interface tile 458 of the configurator 200. The mechanics tile 458 allows a user to generate output related to a configured system and/or project. The populated data set for the selected features and identified components is processed or filtered by data processing engines to generate reports, drawings, summaries, descriptions, figures, and like output. When a system has been configured, a user may invoke various engines to generate mechanical representations for the configured system. The mechanics interface tile 458 provides a tool bar 490 having one or more tabs or buttons 474-488, each corresponding to one of the engines of the configurator. In an embodiment, the configurator 200 includes an estimating engine, a price engine, point engine, an autocad engine, a sequence engine, a program engine, and a parts engine. The buttons buttons 474-488 of mechanics interface 458 allow the user to select an output to generate, including a summary 474, an electrical schematic diagram 476, a mechanical schematic diagram 478”, “The mechanical schematic 478 includes a mechanical layout or relative layout of the components and may be a CAD drawing… Finally, the graphic button 488 allows the user to generate an iconic of graphic representation for the configured system”).

Johanson does not teach but Simmons does teach:
a set of properties for each of the Shapes in the Shapes Library (Simmons: para [0070], “The design elements 123 are records describing the properties of the equipment to be placed in an actual implementation of an HVAC system”; para [0073], “The equipment data 128 may provide data describing components 124 and connections 126 that a user can place in a design. The equipment data 128 may include equipment attribute definitions 130. The equipment attribute definitions 130 may include a definition of properties 131 that can be used to describe a physical embodiment of a design element. Properties 131 may comprise data structures storing any suitable data, such as text, numerical data, and the like”; para [0075], “Components 124 and connections 126 may comprise values corresponding to the properties 131 defined in the equipment attribute definitions. For example a component 124 that represents a pump will contain values for the properties 131 defined in the equipment attribute definition 130 for a pump”);

automatically set one or more of the properties of the loaded Shapes (Simmons: para [0103], “A software interface module 238 may enable a user to specify which vendor software package to use and then automatically calculate the values of the properties 131 for a design element corresponding to actual manufactured equipment and optimally satisfying the requirements of the design. A software interface module 238 may then automatically set the values of the properties 131 of a design element to those corresponding to the actual equipment”; para [0173], “A method 484 for designing an HVAC system may further include sizing 516 HVAC components 514 according to calculated loads. In selected embodiments, an apparatus 10 in accordance with the present invention may automatically size (e.g., assign a capacity to) certain HVAC components 514 within a virtual floor plan 488. For example, an HVAC component 514a may be assigned to a particular enclosed space 504a. Accordingly, an apparatus 10 may assign a capacity to that component 514a. For example, that capacity may be sufficient to satisfy at least one of the maximum heating requirement, maximum cooling requirement, and the like of the enclosed space 504a” ); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson (directed to configuration of an HVAC system) with Simmons (directed to automatically setting properties) and arrived at configuring an HVAC system with automatically property setting. One of ordinary skill in the art would have been motivated to make such a combination “to provide a system for automatically determining design parameters, freeing a user from having to make numerous routine design decisions, and reducing the level of skill required to design an HVAC system” (Simmons: para [0016]).

Regarding claim 18, Johanson and Simmons teach:
The system of claim 17, further comprising outputting the displayable graphical representation of the building control component (Johanson: Figure 31).

Regarding claim 19, Johanson and Simmons teach:
The system of claim 17, wherein the displayable graphical representation of the building control component comprises a two dimensional schematic representation (Johanson: Figure 31).


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0058900 (“Johanson”) in view of US 2009/0076779 (“Simmons”), further in view of Toward standardized exchange of plant 3D CAD models using ISO 15926” (“Kim”).
Regarding claim 16, Johanson and Simmons do not teach but Kim does teach:
The method of claim 13, wherein the automatically generated graphical representation of the HVAC system comprises a three dimensional graphical representation (Kim: page 82, “design of schematic diagrams for the piping, mechanical, control, structural, electrical, and heating, ventilation, and air-conditioning (HVAC) systems. After the completion of these schematic diagrams, the piping, control, mechanical, structural, electrical, and HVAC systems are presented in a 3D design; that is, they are placed in the 3D space according to the logical configuration represented in the schematic diagrams”; Figures 16-17).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson and Simmons (directed to configuring an HVAC system) with Kim (directed to 3D HVAC diagrams) and arrived at configuring an HVAC system with 3D HVAC diagrams. One of ordinary skill in the art would have been motivated to make such a combination so that “consistent, unambiguous, and up-to-date data are available for engineering system” (Kim: Introduction) and to “define the exact shapes and locations of the piping and pipe supports” (Kim: page 83). 

Regarding claim 20, Johanson and Simmons do not teach but Kim does teach:
The system of claim 17, wherein the displayable graphical representation of the building control component comprises a three dimensional graphical representation that includes one or more updatable point values associated with the building control component (Kim: Fig. 15, “ThreeDimensional Point”; Table 4, “MetricSpacePoint”; page 83, “A port that belongs to a plant item does not have a discrete shape, but 3D Cartesian coordinates. Ports indicate the connection points of a plant item thorough which said plant item can be connected to another plant item”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson and Simmons (directed to configuring an HVAC system) with Kim (directed to point values) and arrived at onfiguring an HVAC system with point values. One of ordinary skill in the art would have been motivated to make such a combination for “Plant logical configurations” and to “define the exact shapes and locations of the piping and pipe supports” (Kim: page 83). 


Claims 1-2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0058900 (“Johanson”) in view of US 2018/0012173 (“Leen”), further in view of US 2009/0076779 (“Simmons”).
Regarding claim 1, Johanson teaches:
A method of building a configuration project for configuring a Heating, Ventilation and Air Conditioning (HVAC) system using a Specifier Library that includes specifier options for a plurality of HVAC components and a Shapes Library that includes a plurality of representative Shapes (Johanson: Abstract, para [0029], [0058]), the method comprising: 

the engineering tool displaying one or more segment options, the one or more segment options determined by a set of segment option rules included in the Specifier Library (Johanson: para [0058], “Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”); 

the engineering tool accepting selection by the user of one or more segment options (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”); 

the engineering tool displaying one or more specifier options for the selected one or more segment options, the one or more specifier options determined by a set of specifier option rules included in the Specifier Library (Johanson: Figures 6A, 6B, 7; para [0058], “FIG. 7 illustrates an example of areas of a HVAC control system that may be configured. Each area or portion is identified with a selection button or segment bar 500. Activation of a segment bar 500 may provide access to a drop down or expandable list 466 of selectable features 465 of the control system, as noted above for FIGS. 6a and 6b. In the example of the property tile 454 of FIG. 7, the segment bars 500 provide access to expandable lists 466 for air handling unit (AHU) options, supply fan options, return fan options, damper options, coil options, auxiliary equipment options, control strategy options, smoke detector options, wiring options, and monitoring devices”; para [0060], “the selection of the features 462 or properties according to predetermined rules. The rules establish a general hierarchy by which selections of features of the system are chosen. The hierarchy logically guides the user through the selection of features to ensure a building automation system having necessary components is configured. In an embodiment, the property tile 454 provides a list of common features for all building automation system for the type of system being configured. In the environmental control system embodiment, the property tile 454 includes an expandable list 466 for air handling unit (AHU) options, as shown in FIGS. 6a and 6b. The expandable list 466 includes a set of features that must be identified to configure an environmental control system. For example, the list 466 includes selections for AHU type, controller type, air volume type, discharge type, duct, fan and damper configuration, coil configuration, modes of operation, system name, system description, AHU size, and AHU point prefix. The list 466 also includes information related to additional costs, air flow measuring station price, damper prices, and any other information that is specified for the environmental control system.”; “Return Fan Options”, for example, the return fan is a segment, the return fan options are the specifier options selected according to rules); 

the engineering tool accepting selection by the user of one or more specifier options (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”); and 

the engineering tool using one or more of the selected segment options (Johanson: para [0090], “displaying an option list, the option list including the available options for a corresponding selectable feature, the available options include control system components or characteristics. The method also may include displaying a selected available option”) and the selected specifier options to automatically select one or more appropriate shapes from the Shapes Library in order to create a visual representation of the HVAC component (Johanson: Fig.31; para [0088-0089], “FIG. 31 illustrates an example of a mechanics interface tile 458 of the configurator 200. The mechanics tile 458 allows a user to generate output related to a configured system and/or project. The populated data set for the selected features and identified components is processed or filtered by data processing engines to generate reports, drawings, summaries, descriptions, figures, and like output. When a system has been configured, a user may invoke various engines to generate mechanical representations for the configured system. The mechanics interface tile 458 provides a tool bar 490 having one or more tabs or buttons 474-488, each corresponding to one of the engines of the configurator. In an embodiment, the configurator 200 includes an estimating engine, a price engine, point engine, an autocad engine, a sequence engine, a program engine, and a parts engine. The buttons buttons 474-488 of mechanics interface 458 allow the user to select an output to generate, including a summary 474, an electrical schematic diagram 476, a mechanical schematic diagram 478”, “The mechanical schematic 478 includes a mechanical layout or relative layout of the components and may be a CAD drawing… Finally, the graphic button 488 allows the user to generate an iconic of graphic representation for the configured system”).

Johanson does not teach but Leen does teach:
an engineering tool accepting a selection by a user of a plant type for an HVAC component that will be part of the HVAC system (Leen: para [0051], “the filter options 329 can include a plants selection to select or display a particular area, building, or project”; para [0053], “a project can include an installation of a heating, ventilation, and air conditioning (HVAC) system. In this example, the project can include data and information for completing the installation of the HVAC system. As described herein, the data and information can include schematics for installing devices associated with the HVAC system, instructions for installing physical controllers, and/or configuration data for the physical controllers”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson (directed to configuring an HVAC system) with Leen (directed to selecting a plant type) and arrived at configuring an HVAC system with selecting a plant type. One of ordinary skill in the art would have been motivated to make such a combination for an improved way of designing and configuring an HVAC system in which component properties are automatically generated. 

Johanson and Leen do not teach but Simmons does teach:
a set of properties for each of the plurality of representative Shapes (Simmons: para [0070], “The design elements 123 are records describing the properties of the equipment to be placed in an actual implementation of an HVAC system”; para [0073], “The equipment data 128 may provide data describing components 124 and connections 126 that a user can place in a design. The equipment data 128 may include equipment attribute definitions 130. The equipment attribute definitions 130 may include a definition of properties 131 that can be used to describe a physical embodiment of a design element. Properties 131 may comprise data structures storing any suitable data, such as text, numerical data, and the like”; para [0075], “Components 124 and connections 126 may comprise values corresponding to the properties 131 defined in the equipment attribute definitions. For example a component 124 that represents a pump will contain values for the properties 131 defined in the equipment attribute definition 130 for a pump.”);

automatically set one or more of the properties of the selected Shapes (Simmons: para [0103], “A software interface module 238 may enable a user to specify which vendor software package to use and then automatically calculate the values of the properties 131 for a design element corresponding to actual manufactured equipment and optimally satisfying the requirements of the design. A software interface module 238 may then automatically set the values of the properties 131 of a design element to those corresponding to the actual equipment”; para [0173], “A method 484 for designing an HVAC system may further include sizing 516 HVAC components 514 according to calculated loads. In selected embodiments, an apparatus 10 in accordance with the present invention may automatically size (e.g., assign a capacity to) certain HVAC components 514 within a virtual floor plan 488. For example, an HVAC component 514a may be assigned to a particular enclosed space 504a. Accordingly, an apparatus 10 may assign a capacity to that component 514a. For example, that capacity may be sufficient to satisfy at least one of the maximum heating requirement, maximum cooling requirement, and the like of the enclosed space 504a.” );

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson and Leen (directed to configuration of an HVAC system) with Simmons (directed to automatically setting properties) and arrived at configuring an HVAC system with automatically property setting. One of ordinary skill in the art would have been motivated to make such a combination “to provide a system for automatically determining design parameters, freeing a user from having to make numerous routine design decisions, and reducing the level of skill required to design an HVAC system” (Simmons: para [0016]).

Regarding claim 2, Johanson, Leen and Simmons teach:
The method of claim 1, wherein the Shapes Library comprises a plurality of two dimensional schematic images (Johanson: Figure 31).


Regarding claim 5, Johanson, Leen and Simmons teach:
The method of claim 4, wherein the sets of properties for each of the plurality of representative shapes include one or more of a shape name, a shape position, a size value (Johanson: Fig. 22, “AHU size”), a rotation value, an equipment name (Johanson: para [0060], “selections for AHU type, controller type, air volume type, discharge type, duct, fan and damper configuration, coil configuration, modes of operation, system name, system description, AHU size, and AHU point prefix)and a point name.

Regarding claim 6, Johanson does not teach but Leen teaches:
The method of claim 1, wherein in response to the user selecting a plant type for an HVAC component that will be part of the HVAC system (Leen: para [0051], “the filter options 329 can include a plants selection to select or display a particular area, building, or project”; para [0053], “a project can include an installation of a heating, ventilation, and air conditioning (HVAC) system. In this example, the project can include data and information for completing the installation of the HVAC system. As described herein, the data and information can include schematics for installing devices associated with the HVAC system, instructions for installing physical controllers, and/or configuration data for the physical controllers”), automatically loading into the configuration project from the Shapes Library two dimensional schematics corresponding to the selected plant type (Leen: para [0025], “In some examples, the display 206 can be utilized to retrieve data (e.g., schematics, configuration data, etc.) relating to the project and/or updating a status of the project, and/or displaying a status of the project.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson (directed to configuring an HVAC system) with Leen (directed to selecting and displaying a plant type) and arrived at configuring an HVAC system with selecting a plant type. One of ordinary skill in the art would have been motivated to make such a combination for an improved way of designing and configuring an HVAC system in which component properties are automatically generated. 

Regarding claim 7, Johanson, Leen and Simmons teach:
The method of claim 1, wherein in response to the user selecting one or more segment options (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”), automatically loading into the configuration project from the Shapes Library two dimensional schematics corresponding to the selected one or more segment options (Johanson: Fig.31, para [0088-0089], “FIG. 31 illustrates an example of a mechanics interface tile 458 of the configurator 200. The mechanics tile 458 allows a user to generate output related to configured system and/or project”).

Regarding claim 8, Johanson, Leen and Simmons teach:
The method of claim 1, wherein in response to the user selecting one or more specifier options, automatically loading into the configuration project from the Shapes Library two dimensional schematics corresponding to the selected one or more specifier options (Johanson: para [0059], “Each expandable list 466 may be displayed by moving a cursor illustrated on a display screen by a mouse or other input device over the corresponding segment bar 500 and clicking on the segment bar 500 or other user selection icon. For example, by clicking on the "Required AHU Options" segment bar 500 shown in FIG. 7, the expandable list 466 corresponding to the "Required AHU Options" is displayed, as shown in FIG. 8.”; Fig.31; para [0088-0089], “FIG. 31 illustrates an example of a mechanics interface tile 458 of the configurator 200. The mechanics tile 458 allows a user to generate output related to a configured system and/or project. The populated data set for the selected features and identified components is processed or filtered by data processing engines to generate reports, drawings, summaries, descriptions, figures, and like output. When a system has been configured, a user may invoke various engines to generate mechanical representations for the configured system. The mechanics interface tile 458 provides a tool bar 490 having one or more tabs or buttons 474-488, each corresponding to one of the engines of the configurator. In an embodiment, the configurator 200 includes an estimating engine, a price engine, point engine, an autocad engine, a sequence engine, a program engine, and a parts engine. The buttons buttons 474-488 of mechanics interface 458 allow the user to select an output to generate, including a summary 474, an electrical schematic diagram 476, a mechanical schematic diagram 478”).

Regarding claim 9, Johanson, Leen and Simmons teach:
The method of claim 1, wherein the visual representation of the HVAC component comprises an automatically generated two dimensional schematic diagram of the HVAC component (Johanson: Figure 31).

Regarding claim 10, Johanson, Leen and Simmons teach:
The method of claim 9, further comprising displaying the automatically generated two dimensional schematic diagram of the HVAC component (Johanson: Figure 31).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0058900 (“Johanson”) in view of US 2018/0012173 (“Leen”), in view of US 2009/0076779 (“Simmons”), further in view of “BIM-based site layout and safety planning” (“Sulankivi”).
Regarding claim 3, Johanson, Leen and Simmons do not teach but Sulankivi does teach:
The method of claim 1, wherein the Shapes Library comprises a plurality of three dimensional graphics images (Sulankivi: page 6, “A 3D site object library was created in the project by searching available ready objects and modifying some of them so as to be more suitable for site layout planning, as well as modelling missing objects needed for the test. As a result, a 3D site
component library was developed for research use”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson, Leen and Simmons (directed to configuring an HVAC system) with Sulankivi (directed to 3D library images) and arrived at configuring an HVAC system with 3D library images. One of ordinary skill in the art would have been motivated to make such a combination because it “provides more illustrative site layout plans, effectively supports communication, and finally promotes occupational safety on building sites” (Sulankivi: Abstract).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0058900 (“Johanson”) in view of US 2018/0012173 (“Leen”), in view of US 2009/0076779 (“Simmons”), further in view of “Toward standardized exchange of plant 3D CAD models using ISO 15926” (“Kim”).
Regarding claim 11, Johanson, Leen and Simmons do not teach but Kim does teach:
The method of claim 1, wherein the visual representation of the HVAC component comprises an automatically generated three dimensional graphical diagram of the HVAC component (Kim: page 82, “design of schematic diagrams for the piping, mechanical, control, structural, electrical, and heating, ventilation, and air-conditioning (HVAC) systems. After the completion of these schematic diagrams, the piping, control, mechanical, structural, electrical, and HVAC systems are presented in a 3D design; that is, they are placed in the 3D space according to the logical configuration represented in the schematic diagrams”; Figures 16-17).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson, Leen and Simmons (directed to configuring an HVAC system) with Kim (directed to 3D HVAC diagrams) and arrived at configuring an HVAC system with 3D HVAC diagrams. One of ordinary skill in the art would have been motivated to make such a combination so that “consistent, unambiguous, and up-to-date data are available for engineering system” (Kim: Introduction).

Regarding claim 12, Johanson, Leen and Simmons do not teach but Kim does teach:
The method of claim 9, further comprising displaying the automatically generated three dimensional graphical diagram of the HVAC component (Kim: page 82, “design of schematic diagrams for the piping, mechanical, control, structural, electrical, and heating, ventilation, and air-conditioning (HVAC) systems. After the completion of these schematic diagrams, the piping, control, mechanical, structural, electrical, and HVAC systems are presented in a 3D design; that is, they are placed in the 3D space according to the logical configuration represented in the schematic diagrams”; Figures 16-17).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johanson, Leen Simmons (directed to configuring an HVAC system) with Kim (directed to 3D HVAC diagrams) and arrived at configuring an HVAC system with 3D HVAC diagrams. One of ordinary skill in the art would have been motivated to make such a combination so that “consistent, unambiguous, and up-to-date data are available for engineering system” (Kim: Introduction) and to “define the exact shapes and locations of the piping and pipe supports” (Kim: page 83). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148